Citation Nr: 0211595	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  94-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Evaluation of asthma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1992.  
The appeal arose from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana which, in 
pertinent part, granted entitlement to service connection for 
asthma with a noncompensable rating evaluation effective June 
1, 1992.  

The veteran filed a timely appeal, and after a hearing held 
March 1994, the hearing officer issued a decision increasing 
the veteran's rating for asthma to 10 percent.  A rating 
decision was subsequently issued in December 1994 to 
promulgate that decision. 

In March 1996 the Board of Veteran's Appeals (Board), in 
pertinent part, remanded the case for further development and 
adjudicative action.  The veteran relocated and jurisdiction 
of her claims was assumed by the RO in Winston-Salem, North 
Carolina, which affirmed the 10 percent evaluation for asthma 
in August 1996.  

In February 1997 the Board remanded the claim of entitlement 
to an evaluation in excess of 10 percent for asthma to the RO 
for further development and adjudicative action noting that 
subsequent to the VA examination that was most recent at that 
time the criteria for rating disabilities of the respiratory 
system under 38 C.F.R. § 4.97 of the VA Schedule for Rating 
Disabilities were revised.  

The veteran relocated and jurisdiction of her claim was 
assumed by the RO in Fargo, North Dakota.

In February 1999 the Board remanded the claim for further 
development and adjudicative action.  

In July 2000 the Board remanded the claim of entitlement to 
an initial evaluation in excess of 10 percent for asthma to 
the RO for further development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran has not shown that 
her asthmatic condition resulted in asthmatic attacks 
separated by only 10-14 day intervals with moderate dyspnea 
on exertion between attacks.

2.  Since October 7, 1996, results from a pulmonary function 
test in June 1998 showed the FEV-1 at 94 percent predicted 
value and FEV-1/FVC 87 percent and results from a June 1999 
pulmonary function test show FEV-1of 84.1 percent of 
predicted and FEV-1/FVC ratio of 85 percent.


CONCLUSION OF LAW

The veteran's asthma is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602. (1995 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the VA's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran or 
appellant and his or her representative of any information 
and evidence needed to substantiate and complete a claim.  
Rating decisions issued in August 1993 and June 1998, a 
November 1993 statement of the case and March 2000 March 2002 
supplemental statements of the case notified the appellant of 
regulations pertinent to rating claims, informed her of the 
reasons for which it had denied the claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  The Board finds that the foregoing 
information provided to the appellant specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) of 
the new statute in that the appellant was clearly notified of 
the evidence necessary to substantiate her claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining evidence.  In August 2000, the veteran was sent a 
letter requesting additional evidence as required by the VCAA 
and as instructed in the July 2000 remand decision.  All 
known VA and private treatment records have been obtained and 
the veteran has been afforded five VA examinations that 
included information pertinent to applying the rating 
criteria in effect at the time of each examination. 

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the 
appellant that would warrant further development, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Rating evaluations 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
work from exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2001).  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (2001).  If there 
is a question as to which of two ratings should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).

The Board notes the appeal arises from a rating decision that 
established service connection and assigned the initial 
disability evaluation.  Therefore, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
items over the life of the claim; a process know as "staged 
rating".  See Fenderson v. West, 12 Vet App 119 (1999).  

The Board also notes that during the pendency of this appeal 
regulatory changes were made to the schedule for rating 
disabilities of the respiratory system, effective October 7, 
1996.  Therefore, in assessing the level of disability over 
the life of the claim VA must apply the previous schedular 
criteria from the date of initial application up to October 
7, 1996 and amended schedular criteria from October 7, 1996 
forward.  Neither version is more favorable.


Evidence 

A report from a July 1993 VA examination shows that, 
depending on her environment, that she has had recurrent 
flares requiring bronchodilators and inhaled steroid.  The 
veteran indicated that cold and wet exacerbate her asthmatic 
condition causing wheezing and shortness of breath.  The 
veteran indicated that she uses her bronchodilator 2-3 times 
per week and infrequently uses Beclovent.  Results from 
spirometry testing were found to be within normal limits.  
Chest x-rays were also reported to be normal 

The veteran submitted a report, dated May 1994, from private 
medical physician James R. Burton, M.D.  Dr. Burton states 
that the veteran's pulmonary problem was out of his expertise 
of orthopedics, however, he did record what the veteran' 
reported to him during his examination.  The veteran gave a 
history of wheezing in wet and damp whether and pollen 
season.  The veteran stated that she always has her Ventolin 
with her and that the duration of her attacks are short if 
she uses her medication and that during attacks of asthma she 
experiences shortness of breath.  The attacks were reported 
as intermittent and not everyday.

A May 1994 VA examination report stated that the patient's 
lungs revealed minimal wheezing at the time of examination.  
The veteran stated that she felt quite good and not had any 
cough recently.  There was no increase in the AP diameter.  
The veteran was provided with a diagnosis of asthma mild and 
controlled.  Spirometry testing was within normal limits.  

At a June 1996 VA examination the veteran reported that she 
used a Ventolin inhaler approximately two times a month, 
mainly in the winter.  The veteran denied any shortness of 
breath between times.  Objective findings were reported as no 
increase in AP diameter, lungs clear to A&P and no appearance 
of a prolonged expiratory phase.  Respiratory muscles were 
not hypertrophied.  Results of the pulmonary function test as 
post bronchodilator FEV-1of 89 percent of predicted and FEV-
1/FVC ratio of 84 percent.  Clinical tests, consisting of a 
chest x-ray and pulmonary function test, were normal.  The 
examiner stated he would rate that veteran's asthma as mild 
by his examination and completely normal other than her use 
of the Ventolin inhaler twice a month.  

August 1997 treatment records show the veteran was treated at 
the Minot AFB Emergency Room presenting a two week history of 
worsening difficulty breathing with wheezing, itchy eyes and 
nose, a slight cough, and nasal congestion.  The veteran was 
prescribed Prednisone for 5 days and nasal spray.  A later 
August 1997 USAF medical report indicates that the veteran 
was on Proventil and Zyrtec and she felt the asthma was under 
complete control, although it was noted that one week earlier 
she had an asthmatic attack and was placed on nasal spray.  
Respiratory examination revealed some shortness of breath and 
wheezing.  Cardiovascular examination revealed no chest pain 
or edema.  It was stated the veteran had allergic perennial 
asthma.  Beclomethasone was added to her treatment regime.  

A report from a June 1998 VA examination shows results of a 
pulmonary function test as post bronchodilator FEV-1of 94 
percent of predicted and FEV-1/FVC ratio of 87 percent.  The 
veteran reported a history of experiencing wheezing attacks 
approximately every two weeks requiring the use medication.  
At that time, she usually takes two puffs and rests 
approximately 45-60 minutes, and afterward she indicated she 
is able to resume activity.  It was noted that the pulmonary 
function test results were within normal limits.

A report from a June 1999 VA examination shows results of a 
pulmonary function test as post bronchodilator FEV-1of 84.1 
percent of predicted and FEV-1/FVC ratio of 85 percent.  The 
veteran reported a history of wheezing after any exertion.  
There is no indication that the veteran needs to use steroids 
for control of symptoms.  The examiner noted that the results 
of the veteran's pulmonary function test indicates mild 
intermittent bronchial asthma, which correspond to a VA 
disability rating of 10 percent.




Analysis 

Prior to October 7, 1996, an evaluation of 10 percent was 
granted whenever there was indication of paroxysms of 
asthmatic type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A higher evaluation of 30 percent 
was not warranted unless the record shows asthmatic attacks 
separated by only 10-14 day intervals with moderate dyspnea 
on exertion between attacks.  Although the July 1993 VA 
examination report showed that the veteran had recurrent 
flares, more so in cold and wet environments, requiring 
bronchodilators and inhaled steroid the record does not 
indicate that the veteran experienced asthmatic attacks 
separated by only 10-14 day intervals with moderate dyspnea 
on exertion between attacks.

Later reports also have not shown that the veteran meets the 
pre-October 7, 1996 rating criteria.  The May 1994 VA 
examination report set forth a diagnosis of asthma mild and 
controlled.  Moreover, the report from the June 1996 VA 
examination indicates that the veteran uses a Ventolin 
inhaler approximately two times a month, mainly in the 
winter, and denied any shortness of breath between times.  
Therefore, for the time period prior to October 7, 1996, the 
veteran has not shown entitlement to a rating evaluation in 
excess of 10 percent.

Effective as of Oct. 7, 1996 a rating evaluation of 10 
percent is assigned in for forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent of predicted value; or the 
ratio of forced expiratory volume in one second over forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent, or; daily 
inhalational or oral bronchodilator therapy.  Applying the 
more recent criteria to the June 1996 also does not show that 
a rating in excess of 10 percent is warranted.  Results of 
the June 1996 pulmonary function test show post 
bronchodilator FEV-1of 89 percent of predicted and FEV-1/FVC 
ratio of 84 percent and the examiner found the veteran's 
asthma to be mild and completely normal other than her use of 
the Ventolin inhaler twice a month.  

The pulmonary function test done in June 1998 showed the FEV-
1 at 94 percent predicted value and FEV-1/FVC 87 percent. The 
veteran also reported a history of experiencing wheezing 
attacks approximately every two weeks that she usually treats 
with two puffs of her medication and 45-60 minutes of rest.  
An evaluation of 30 percent is not warranted unless there is 
an FEV-1 of 56 to 70 percent of predicted value, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  As such, results from the veteran's June 1998 
pulmonary function test do not show entitlement to a higher 
rating of 30 percent.

Likewise, results from the veteran's June 1999 pulmonary 
function test do not show entitlement to a higher rating of 
30 percent.  Results from that test show FEV-1of 84.1 percent 
of predicted and FEV-1/FVC ratio of 85 percent.  Although the 
veteran reported a history of wheezing after any exertion, 
the examiner noted no indication that the veteran required 
the use of daily medication to control symptoms.  Results of 
pulmonary function test performed in June 1998 and June 1999 
indicate mild intermittent bronchial asthma, which the 
examiner noted to correspond to a VA disability rating of 10 
percent.  

The Board has considered all the evidence of record, 
including the veteran's lay statements and the medical 
evidence.  Although the rating criteria have been amended 
during the pendancy of this appeal, neither version provides 
a more favorable rating to the veteran.  38 C.F.R. §§ 3.97, 
Diagnostic Code 6602. (1995 & 2001).  The Board concludes, 
however, that the veteran's condition has not significantly 
changed during the appeal and that a uniform rating is 
warranted.

The veteran has asserted that a higher evaluation should be 
assigned.  The Board acknowledges that the veteran has been 
consistent in reporting the types of environments that 
exacerbate her asthma.  Even accepting the veteran's reported 
history, pulmonary function tests have repeatedly been 
reported as normal and the impression by examiners has been 
of a mild intermittent asthma.  Although the frequency of 
attacks may approach the 14 day interval, there is no 
indication of dyspnea on exertion.  Similarly the objective 
criteria for a higher evaluation based on pulmonary function 
tests have never been met and there is no requirement for the 
use of medication daily.

In deciding the instant appeal, the Board notes that the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).  Also, referral for extraschedular consideration is 
not warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001). The 
evidence does not provide any indication that the veteran 
asthma has markedly interfered with employment or caused 
frequent hospitalizations. 


ORDER

An evaluation in excess of 10 percent for asthma is denied. 




		
	
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

